DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 11, 14-17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 14-18 of U.S. Patent No. 10985011 (Hsueh). Although the claims at issue are not identical, they are not patentably distinct from each other.


	Regarding Claim 1, Claim 1 of US Patent No. 10985011 (Hsueh) teaches a semiconductor device structure, comprising:
a semiconductor substrate;
a first resistive element and a second resistive element over the semiconductor substrate;
a first conductive feature and a second conductive feature electrically connected to the first resistive element, wherein the second resistive element is between the first conductive feature and the second conductive feature, and the second resistive element is electrically isolated from the first conductive feature and the second conductive feature, wherein a first portion of the first conductive feature is entirely above a topmost surface of the first resistive element, and the first portion of the first conductive feature is below a bottom surface of the second resistive element;
a third conductive feature electrically connected to the second resistive element; and
a dielectric layer surrounding the first conductive feature and the second conductive feature.
Regarding Claim 2, Claim 1, 2, 4 of US Patent No. 10985011 (Hsueh) teaches a 
wherein the first resistive element is between the second resistive element and the semiconductor substrate; further comprising a capacitor dielectric layer between the first resistive element and the second resistive element, wherein the capacitor dielectric layer has a greater dielectric constant than that of the dielectric layer

Regarding Claim 3, Claim 14, 17 of US Patent No. 10985011 (Hsueh) teaches a 
semiconductor device structure, comprising: a semiconductor substrate; a first resistive element over the semiconductor substrate; a second resistive element over the first resistive element, wherein the first resistive element is larger than the second resistive element; a dielectric layer between the first resistive element and the second resistive element; a conductive feature, wherein a bottom portion of the conductive feature is entirely above a topmost surface of the first resistive element, the bottom portion of the conductive feature is below the second resistive element, and a top portion of the conductive feature is above the first resistive element and the second resistive element; and a barrier layer between the conductive feature and the dielectric layer, wherein the barrier layer surrounds the conductive feature and contacts sidewalls of the conductive feature; further comprising a second dielectric layer covering the first resistive element and the second resistive element, wherein the dielectric layer has a greater dielectric constant than that of the second dielectric layer.

Regarding Claim 4, Claim 14, 17, 18 of US Patent No. 10985011 (Hsueh) teaches a 
semiconductor device structure, comprising: a semiconductor substrate; a first resistive element over the semiconductor substrate; a second resistive element over the first resistive element, wherein the first resistive element is larger than the second resistive element; a dielectric layer between the first resistive element and the second resistive element; a conductive feature, wherein a bottom portion of the conductive feature is entirely above a topmost surface of the first resistive element, the bottom portion of the conductive feature is below the second resistive element, and a top portion of the conductive feature is above the first resistive element and the second resistive element; and a barrier layer between the conductive feature and the dielectric layer, wherein the barrier layer surrounds the conductive feature and contacts sidewalls of the conductive feature; further comprising a second dielectric layer covering the first resistive element and the second resistive element, wherein the dielectric layer has a greater dielectric constant than that of the second dielectric layer; wherein the bottom portion of the conductive feature is in the dielectric layer, and the top portion of the conductive feature is in the second dielectric layer.

	Regarding Claim 11, Claim 1 of US Patent No. 10985011 (Hsueh) teaches a semiconductor device structure, comprising:
a semiconductor substrate;
a first resistive element and a second resistive element over the semiconductor substrate;
a first conductive feature and a second conductive feature electrically connected to the first resistive element, wherein the second resistive element is between the first conductive feature and the second conductive feature, and the second resistive element is electrically isolated from the first conductive feature and the second conductive feature, wherein a first portion of the first conductive feature is entirely above a topmost surface of the first resistive element, and the first portion of the first conductive feature is below a bottom surface of the second resistive element;
a third conductive feature electrically connected to the second resistive element; and
a dielectric layer surrounding the first conductive feature and the second conductive feature.



Regarding Claim 14, Claim 1, 2, 4 of US Patent No. 10985011 (Hsueh) teaches a
wherein the first resistive element is between the second resistive element and the semiconductor substrate; further comprising a capacitor dielectric layer between the first resistive element and the second resistive element, wherein the capacitor dielectric layer has a greater dielectric constant than that of the dielectric layer

Regarding Claim 15, Claim 1 of US Patent No. 10985011 (Hsueh) teaches a semiconductor device structure, comprising:
a semiconductor substrate;
a first resistive element and a second resistive element over the semiconductor substrate;
a first conductive feature and a second conductive feature electrically connected to the first resistive element, wherein the second resistive element is between the first conductive feature and the second conductive feature, and the second resistive element is electrically isolated from the first conductive feature and the second conductive feature, wherein a first portion of the first conductive feature is entirely above a topmost surface of the first resistive element, and the first portion of the first conductive feature is below a bottom surface of the second resistive element;
a third conductive feature electrically connected to the second resistive element; and
a dielectric layer surrounding the first conductive feature and the second conductive feature.

Regarding Claim 16, Claim 14 of US Patent No. 10985011 (Hsueh) teaches a
semiconductor device structure, comprising: a semiconductor substrate; a first resistive element over the semiconductor substrate; a second resistive element over the first resistive element, wherein the first resistive element is larger than the second resistive element; a dielectric layer between the first resistive element and the second resistive element; a conductive feature, wherein a bottom portion of the conductive feature is entirely above a topmost surface of the first resistive element, the bottom portion of the conductive feature is below the second resistive element, and a top portion of the conductive feature is above the first resistive element and the second resistive element; and a barrier layer between the conductive feature and the dielectric layer, wherein the barrier layer surrounds the conductive feature and contacts sidewalls of the conductive feature

Regarding Claim 17, Claim 14, 17 of US Patent No. 10985011 (Hsueh) teaches a further comprising a second dielectric layer covering the first resistive element and the second resistive element, wherein the dielectric layer has a greater dielectric constant than that of the second dielectric layer

Regarding Claim 19, Claim 14, 15, 16 of US Patent No. 10985011 (Hsueh) teaches a
wherein the barrier layer is in direct contact with the first resistive element



Claims 12, 13, 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 & 17 of U.S. Patent No. 10985011 (Hsueh), in view of LeNeel(USPGPUB DOCUMENT: 2012/0112873, hereinafter LeNeel) of record.   

Regarding Claim 12, Claim 1 of US Patent No. 10985011 (Hsueh) teaches the semiconductor device structure as claimed in claim 11, 

Claim 1 of US Patent No. 10985011 (Hsueh) does not  teaches wherein a third width of a top portion of the first conductive feature is wider than a fourth width of the bottom portion of the first conductive feature.

LeNeel discloses in Fig 11 wherein a third width (224b) of a top portion of the first conductive feature is wider than a fourth width(222b) of the bottom portion of the first conductive feature.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of LeNeel to US Patent No. 10985011 in order to adjust the resistor may improve the effectiveness of a current sense circuit [0010, LeNeel]


Regarding Claim 13, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches a semiconductor device structure, comprising:
a semiconductor substrate;
a first resistive element and a second resistive element over the semiconductor substrate;
a first conductive feature and a second conductive feature electrically connected to the first resistive element, wherein the second resistive element is between the first conductive feature and the second conductive feature, and the second resistive element is electrically isolated from the first conductive feature and the second conductive feature, wherein a first portion of the first conductive feature is entirely above a topmost surface of the first resistive element, and the first portion of the first conductive feature is below a bottom surface of the second resistive element;
a third conductive feature electrically connected to the second resistive element; and
a dielectric layer surrounding the first conductive feature and the second conductive feature.

Regarding Claim 18, Claim 14, 17 of US Patent No. 10985011 (Hsueh) teaches the semiconductor device structure as claimed in claim 17,

Claim 14, 17 of US Patent No. 10985011 (Hsueh) does not teaches wherein a top portion of the first conductive feature in the second dielectric layer is greater than a bottom portion of the first conductive feature in the first dielectric layer.

LeNeel discloses in Fig 11 a top portion(224b) of the first conductive feature (224b/222b) in the second dielectric layer (226) is greater than a bottom portion (222b) of the first conductive feature in the first dielectric layer(220).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of LeNeel to US Patent No. 10985011 in order to adjust the resistor may improve the effectiveness of a current sense circuit [0010, LeNeel]

Regarding Claim 20, Claim 14 of US Patent No. 10985011 (Hsueh) teaches the semiconductor device structure as claimed in claim 16, 

Claim 14 of US Patent No. 10985011 (Hsueh) does not teaches further comprising a second conductive feature over the second resistive element  , wherein the second conductive feature is electrically connected to the second resistive element   and electrically isolated from the first resistive element .

LeNeel discloses in Fig 11 further comprising a second conductive feature (222a) over the second resistive element (106) , wherein the second conductive feature is electrically connected to the second resistive element (by way of 206a)  and electrically isolated from the first resistive element(108) .


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of LeNeel to US Patent No. 10985011 in order to adjust the resistor may improve the effectiveness of a current sense circuit [0010, LeNeel]

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10985011 (Hsueh), in view of an alternative interpretation of LeNeel(USPGPUB DOCUMENT: 2012/0112873, hereinafter LeNeel) of record.   


	Regarding Claim 5, Claim 1 of US Patent No. 10985011 (Hsueh) teaches the semiconductor device structure as claimed in claim 1, 

Claim 1 of US Patent No. 10985011 (Hsueh) does not teaches further comprising a third conductive feature and a fourth conductive feature electrically connected to the second resistive element  .

LeNeel teaches in Fig 11 (rotated 180 degrees) further comprising a third conductive feature(224a/222a) and a fourth conductive feature(222a/206a) electrically connected to the second resistive element  (106).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of LeNeel to US Patent No. 10985011 in order to adjust the resistor may improve the effectiveness of a current sense circuit [0010, LeNeel]


Regarding Claim 6, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches the semiconductor device structure as claimed in claim 5, wherein the first resistive element (108) is electrically isolated from the third conductive feature (224a/222a) and the fourth conductive feature(222a/206a) .

Regarding Claim 7, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches the semiconductor device structure as claimed in claim 5, wherein a topmost surface of the third conductive feature (224a/222a) is substantially level with a topmost surface of the first conductive feature(224b/222b) .

Regarding Claim 8, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches the semiconductor device structure as claimed in claim 5, wherein the first conductive feature(224b/222b) , the second conductive feature(222b/206d), the third conductive feature (224a/222a) and the fourth conductive feature(222a/206a)  each has a T-shape cross section.

Regarding Claim 9, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches the semiconductor device structure as claimed in claim 5, wherein a first distance between a topmost surface of the first conductive feature(224b/222b)  and the topmost surface of the first resistive element (106) is greater than a second distance between a topmost surface of the third conductive feature (224a/222a) and the topmost surface of the second resistive element(108) (see Fig 11 rotated 180 degrees) .


Regarding Claim 10, Claim 1 of US Patent No. 10985011 (Hsueh) and LeNeel teaches the semiconductor device structure as claimed in claim 5, further comprising an interconnection structure(204/206a) between the first dielectric layer(226) and the substrate(202), wherein the interconnection structure comprises a third dielectric layer(204) and a fifth conductive feature(206a) embedded in the third dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819